Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 03/09/2022. 

Amendment to Specification 
The amendment to the specification filed 03/09/2022 is entered.

Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1, 7 and 13 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),  
receiving, by a node computing device in a data center, a registration token from an administrator device, wherein the registration token originated from a backup service computing device that is external to the data center; extracting, by the node computing device, a registration key and identification information for a primary inbound queue and a primary outbound queue from the registration token, wherein the identification information comprises a network address for each of the primary inbound and outbound queues; inserting, by the node computing device, a registration request into the primary outbound queue using the identification information and one or more communication networks that are external to the data center, wherein the registration request comprises the registration key to facilitate verification of the node computing device by the backup service computing device; polling, by the node computing device, the primary inbound queue using the identification information and the 



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        4/4/2022